NOTICE OF ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Priority
In view of the petition granted 09/06/2022, the claims to provisional application 62/656830 filed on 04/12/2018 is acknowledged.

EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Kurt, Rohlfs (Reg. 54,405) on 02/08/2022 and 09/06/2022.

The application has been amended as follows:

Claim 1 has been amended as follows:
On line 5, “a retained weight training bar” has been amended to --- the shoulder bar ---.
On line 7, “the axis of rotation of the first interface” has been amended to ---the axis of rotation of the adapter ---.

Claim 4 has been amended as follows:
On line 3, “a shoulder bar” has been amended to ---the shoulder bar---.

Claim 5 has been amended as follows:
On line 2, “a desired one of a plurality of angular positions” has been amended to --- the desired one of the plurality of angular positions ---.

Claim 6 has been amended as follows:
On line 1, “there are at least six such radial positions” has been amended to --- the plurality of angular positions include at least six angular positions ---.

Claim 7 has been amended as follows:
On line 1, “there are at least twelve such radial positions” has been amended to --- the plurality of angular positions include at least twelve angular positions ---.

Claim 10 has been amended as follows:
On line 1, “the handles” has been amended to --- the opposed handles ---.

Claim 14 has been amended as follows:
On line 2, “a desired one of a plurality of radial positions” has been amended to --- the desired one of the plurality of angular positions ---

Claim 15 has been amended as follows:
On line 1, “there are at least six such radial positions” has been amended to --- the plurality of angular positions include at least six angular positions ---.

Claim 16 has been amended as follows:
On line 1, “there are at least twelve such radial positions” has been amended to --- the plurality of angular positions include at least twelve angular positions. ---.

Claims 17-20 are canceled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious the combinations of limitations required by independent claim 1.
“the first interface configured to selectively lock into a desired one of a plurality of angular positions about an axis of rotation of the adapter about a retained weight training bar” (claim 1)

The prior art of record of Chen (US 8,033,964 A1), ASSA et al (US 2018/0326245 A1), Smythe (US 10,586,143 B1), Coury (US 2019/0046831 A1) fail to teach or render obvious an adapter for a weight lifting apparatus wherein the first interface configured to selectively lock into a desired one of a plurality of angular positions about an axis of rotation of the adapter about a retained weight training bar. 

Reference Trabbic (US 6,663,542 B1) teaches an adjustable, body circumfusion barbell with off-centerline moment and rotating grip wherein the first interface configured to lock the shoulder bar into a position. Trabbic fails to teach the first interface configured to selectively lock into a desired one of a plurality of angular positions about an axis of rotation of the adapter about a retained weight training bar.

Reference Hightower (US 6,022,300) teaches a rotating grip barbell wherein the first interface configured to lock the shoulder bar into one of a plurality positions along the length of the shoulder bar. Hightower fails to teach the first interface configured to selectively lock into a desired one of a plurality of angular positions about an axis of rotation of the adapter about a retained weight training bar.

Reference Price (US 6,022,300) teaches a weight lifting bar wherein the first interface configured to engage with the shoulder bar. Price fails to teach the first interface configured to selectively lock into a desired one of a plurality of angular positions about an axis of rotation of the adapter about a retained weight training bar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550. The examiner can normally be reached Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO N DO/Examiner, Art Unit 3784            

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784